ARNOLD, Judge.
Defendant’s first contention is that the trial court erred in allowing testimony that police found heroin in or near her house on two other occasions. She alleges that the evidence was irrelevant, except to show her propensity to commit the offense of felonious possession of heroin. Under the general rule, evidence of other offenses, even those which are of the same nature as the one charged, is inadmissible to prove the commission of the particular crime charged. State v. McClain, 240 N.C. 171, 81 S.E. 2d 364 (1954). In drug cases, however, “evidence of other drug viola*378tions is relevant and admissible if it tends to show plan or scheme, disposition to deal in illicit drugs, knowledge of the presence and character of the drug, or presence at and possession of the premises where the drugs are found.” State v. Richardson, 36 N.C. App. 373, 375, 243 S.E. 2d 918, 919 (1978).
Defendant was charged with violation of G.S. 90-95 which makes it unlawful for any person “[t]o manufacture, sell or deliver, or possess with intent to manufacture, sell or deliver, a controlled substance.” The evidence complained of was expressly offered by the State to show defendant’s “guilty knowledge” of the presence and character of the drugs found during the February 1982 search. It was, therefore, properly admitted.
Defendant cites State v. Little, 27 N.C. App. 211, 218 S.E. 2d 486 (1975), to support her contention that the other discoveries of heroin were irrelevant on the question of her knowledge of the presence of heroin during the February 1982 search. In Little, the court found no “logical relevancy” where heroin was discovered at the defendant’s apartment seven months after he had been charged with possession of heroin. The second discovery, the court said, amounted to no more than “evidence of an offense of the ‘same nature.’ ” 27 N.C. App. at 213, 218 S.E. 2d at 488. It did not tend to establish the mental state or guilty knowledge of the defendant seven months prior. Id.
In the case at bar, however, the evidence of the other discoveries does tend to show defendant’s guilty knowledge. Defendant leased and lived in the house where heroin was found, and she was physically present on the occasion of each search. During the first search, which occurred two months prior to the offense charged, heroin, a needle and syringe, and $648 were found on a table directly in front of defendant. During the last search, which took place three months after the offense, heroin was found at an easily accessible location about five feet from defendant’s back door, and $201 was found on her person. We find that the evidence of the two separate discoveries of heroin at defendant’s house, one occurring two months before the offense charged and the other occurring three months afterward, during which sizeable amounts of money were also found, is admissible to show defendant’s knowledge of the presence and character of the drugs found during the search of her house on 9 February 1982.
*379Defendant next contends that the court erred in admitting testimony that her house had the reputation of being a site of illegal drug sale and use. Although this evidence would ordinarily be considered hearsay, this Court has held that evidence concerning the reputation of a place or neighborhood is admissible where it goes to show the intent of the person charged. State v. Lee, 51 N.C. App. 344, 276 S.E. 2d 501 (1981). We find that this evidence was, therefore, admissible to show defendant’s knowledge and intent at the time of the offense.
Finally, defendant contends that she was improperly cross-examined about prior convictions of liquor violations and about her financial status. We note that the evidence complained of was received without objection from defendant and is now being challenged for the first time on appeal. Defendant has, therefore, waived her right to object to the cross-examination at trial. State v. Wilkins, 297 N.C. 237, 254 S.E. 2d 598 (1979).
No error.
Judges Hill and Eagles concur.